    Case 1:10-cv-06950-AT-RWL Document 1108-4 Filed 11/13/20 Page 1 of 17




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

 ------------------------------------------------------ x
 H. CRISTINA CHEN-OSTER, SHANNA                         :
 ORLICH, ALLISON GAMBA and MARY                         :
 DE LUIS,                                               :
                                                        :
                                 Plaintiffs,            :   10 Civ. 6950 (AT) (RWL)
                        v.                              :
                                                        :
 GOLDMAN SACHS & CO. and THE                            :
 GOLDMAN SACHS GROUP, INC.,                             :
                                                        :
                                 Defendants.            :
 ------------------------------------------------------ x


                          DECLARATION OF EVANGELINA ROMERO

                 I, Evangelina Romero, hereby declare under penalty of perjury that the following

is true and correct:

                 1.       I am employed as a discovery analyst by Sullivan & Cromwell LLP

(“Sullivan & Cromwell”). I provide this declaration (i) to explain the document review process

used in connection with the collection, review, and production of electronically stored information

(“ESI”) in the Chen-Oster action (the “Action”), and (ii) to provide an estimate of the amount of

time and costs that Goldman Sachs & Co. LLC and the Goldman Sachs Group, Inc. (together,

“Goldman Sachs”) would incur to conduct the ESI review proposed by Plaintiff’s October 28,

2020 letter (“Letter”; ECF No. 1095), which I have reviewed. This declaration is based on my

personal knowledge or information provided to me, and I would be competent to testify to the

following facts if called upon to do so.

                 2.       I previously submitted a declaration, dated September 26, 2019, in the

Action describing the costs incurred by Goldman Sachs in connection with the review and

production of ESI during merits discovery in this Action between March 1, 2019 and
    Case 1:10-cv-06950-AT-RWL Document 1108-4 Filed 11/13/20 Page 2 of 17




September 18, 2019, which is appended hereto. I also reviewed the declaration of Michael LaBrie,

dated September 26, 2019, which provided information about ESI that was processed by OpenText

Corporation (“OpenText”), an electronic discovery (“eDiscovery”) platform vendor retained by

Goldman Sachs, which is appended hereto.

                                         Background

              3.      As a discovery analyst at Sullivan & Cromwell, I am responsible for

coordinating ESI review and production across multiple teams working on the firm’s litigation

matters. The teams I coordinate include (i) third-party document reviewers; (ii) Sullivan &

Cromwell electronic discovery litigation support personnel; and (iii) Sullivan & Cromwell

litigation analysts and associates. I have worked in this role, for the Action and other matters,

since June 1, 2015. Prior to that, I worked as a litigation analyst at Sullivan & Cromwell on

projects related to electronic discovery. I have been an employee of Sullivan & Cromwell since

January 10, 2005.

              4.      I graduated from College of New Rochelle in 1997 with a bachelor’s degree

in political science and economics, and from The Catholic University of America, Columbus

School of Law in 2001 with a juris doctorate. I have more than 14 years of experience working in

eDiscovery.

                                  Document Review Process

              5.      Sullivan & Cromwell, together with co-counsel Paul Hastings LLP and

certain vendors, managed and conducted multiple rounds of ESI review in this Action, including,

but not limited to, (i) class certification document review from November 2012 to August 2014

(“Class Certification Review”), (ii) Fed. R. Civ. P. 23(b)(2) class certification document review

from January 2018 to March 2018, and (iii) merits document review from March 2019 to

September 2019 (“Merits Review”).


                                               -2-
    Case 1:10-cv-06950-AT-RWL Document 1108-4 Filed 11/13/20 Page 3 of 17




              6.      For each stage of document review, I understand that (i) the parties

negotiated the scope of ESI discovery, including document custodians, time periods, and search

terms; (ii) Goldman Sachs collected documents for the agreed-upon custodians during the agreed-

upon time periods, which were loaded and processed by its eDiscovery vendor; and (iii) the

eDiscovery vendor ran the agreed-upon search terms and loaded the search term “hits” for review.

              7.      Review for each document was conducted as follows:

                   a. First, a reviewer would determine whether the document was responsive to

                      one or more of Plaintiffs’ document requests and tag the document

                      “Responsive” or “Not Responsive.” If the document was tagged “Not

                      Responsive,” the reviewer would move on to the next document.

                   b. Second, if the document was tagged “Responsive,” a reviewer would

                      determine whether portions of the document were protected by, inter alia,

                      the attorney-client privilege, work-product doctrine, bank examination

                      privilege, or as confidential supervisory information.

              8.      Document families (e.g., an email with attachments) containing one or more

documents coded “Responsive” were produced, except for portions of documents protected by an

applicable privilege, unless the only responsive portions of the documents were privileged.

Documents coded “Not Responsive” were not produced, unless they were part of a document

family containing responsive documents.

              9.      Based on the ESI review process described above, which is standard in

eDiscovery, there is no way to determine why any particular document was coded “Not

Responsive” without re-reviewing that document.




                                               -3-
Case 1:10-cv-06950-AT-RWL Document 1108-4 Filed 11/13/20 Page 4 of 17
    Case 1:10-cv-06950-AT-RWL Document 1108-4 Filed 11/13/20 Page 5 of 17




below. The search terms used during the Class Certification Review, which I have reviewed, are

appended as Exhibit A to Goldman Sachs’s November 2, 2020 letter.

               13.    For the Class Certification Review, I understand from OpenText that the

agreed-upon search terms hit on 4,040,203 unique documents (including full families) across 174

years of custodial data for 54 individual custodians (which excludes email distribution list

custodians). Goldman Sachs produced over 100,000 documents during the Class Certification

Review.

               14.    Dividing 4,040,203 search term hits by 174 years of custodial data yields

23,203, which is the average number of documents that hit on all search terms per year of custodial

data. Multiplying 23,203 by 153 years of custodial data yields 3,550,021, which is the estimated

unique number of all search term hits (including family members) for the 13 Custodians for

Plaintiffs’ proposed ESI review.

               15.    During the Class Certification Review, 546,927 documents that were sent

to or received by the 13 Custodians were reviewed (including full families). During the Merits

Review, Goldman Sachs produced 5,327 documents sent to or received by the 13 Custodians.

Excluding the 546,927 previously reviewed search term hits and the 5,327 produced documents

from the 3,550,021 set of estimated search term hits yields 2,997,767, which is the estimated

review population for the 13 Custodians using all Class Certification Review search terms.

               16.    As set forth in my prior declaration and Mr. LaBrie’s declaration, during

the Merits Review, the review population was 1,276,649 documents, and it cost approximately

$            to review those documents, inclusive of vendor costs. (See Romero Decl. ¶ 8; LaBrie

¶ 5.) Dividing 2,997,767, the estimated review population using all Class Certification Review

search terms, by 1,276,649, the Merits Review population, yields an estimated review population

ratio of 2.34815. Multiplying 2.34815 (the Class Certification Review search term ratio) by


                                                -5-
    Case 1:10-cv-06950-AT-RWL Document 1108-4 Filed 11/13/20 Page 6 of 17




$             yields $24,271,093, which is the estimated cost of ESI review using all Class

Certification Review search terms.

               17.     This is a conservative cost estimate that does not incorporate costs

associated with, inter alia, resolving discovery disputes, work performed by Sullivan & Cromwell

partners, work performed by Paul Hastings LLP attorneys, administrative expenses such as for

legal assistants, or ancillary expenses. It also does not account for annual increases in costs.

                     Estimated Timeline for Plaintiffs’ Proposed ESI Review

               18.     During the Merits Review, completing review of 1,276,649 documents took

24 weeks, which implies a review rate of 51,193 documents per week. (See Romero Decl. ¶¶ 5,

7). Dividing 2,997,767, the estimated review population using all Class Certification Review

search terms, by 51,193 documents per week yields an estimated time to complete the review of

58.56 weeks. This time estimate will be longer if fewer reviewers are available to conduct the

review.

               19.     Based on my over 14 years of experience in eDiscovery and managing ESI

review, I estimate at least two additional months will be needed for, inter alia, quality control

checks and preparing privilege logs. Therefore, I estimate that Plaintiffs’ proposed ESI review for

the 13 Custodians will take 67.26 weeks, or about seventeen months.

               20.     This is a conservative time estimate that does not incorporate the time

associated with, inter alia, negotiating the scope and limits of ESI collection and review,

eDiscovery vendor collection and processing, or training document reviewers.




                                                 -6-
    Case 1:10-cv-06950-AT-RWL Document 1108-4 Filed 11/13/20 Page 7 of 17




               I declare under penalty of perjury and pursuant to 28 U.S.C. § 1746 that the

foregoing is true and correct.



Dated: November 2, 2020
       New York, New York

                                                    /s/ Evangelina Romero
                                                       Evangelina Romero




                                            -7-
Case 1:10-cv-06950-AT-RWL Document 1108-4 Filed 11/13/20 Page 8 of 17
Case 1:10-cv-06950-AT-RWL Document 1108-4 Filed 11/13/20 Page 9 of 17
Case 1:10-cv-06950-AT-RWL Document 1108-4 Filed 11/13/20 Page 10 of 17
Case 1:10-cv-06950-AT-RWL Document 1108-4 Filed 11/13/20 Page 11 of 17
Case 1:10-cv-06950-AT-RWL Document 1108-4 Filed 11/13/20 Page 12 of 17
Case 1:10-cv-06950-AT-RWL Document 1108-4 Filed 11/13/20 Page 13 of 17
Case 1:10-cv-06950-AT-RWL Document 1108-4 Filed 11/13/20 Page 14 of 17
Case 1:10-cv-06950-AT-RWL Document 1108-4 Filed 11/13/20 Page 15 of 17
Case 1:10-cv-06950-AT-RWL Document 1108-4 Filed 11/13/20 Page 16 of 17
Case 1:10-cv-06950-AT-RWL Document 1108-4 Filed 11/13/20 Page 17 of 17
